Lundberg Stratton, J.,
dissenting. The majority affirmed the BTA’s finding that the auditor’s reduction of the sale price of the subject property by an *546inflationary reduction factor in order to value said property for tax purposes was contrary to law. I disagree.
In Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St.3d 59, 23 OBR 192, 491 N.E.2d 680, syllabus, we held:
“Although the sale price is the ‘best evidence’ of true value of real property for tax purposes, it is not the only evidence. A review of independent appraisals based upon factors other than the sale price is appropriate where it is shown that the sale price does not reflect true value.”
The court in Ratner rejected the view that true value was synonymous with the sale price. Stating that the court “has never adopted an absolutist interpretation” of R.C. 5713.03, Ratner held that the sale price could be supplemented with or refuted by other compelling evidence. The court cited “abnormal economic conditions” as one example of other factors that could be considered in determining true value. Id. at 61, 23 OBR at 194, 491 N.E.2d at 682.
The parcel in question sold for $368,392.50. However, the BOR determined the value of the parcel to be $337,000. In reviewing the BOR’s affirmation of the auditor’s $337,000 valuation, the BTA stated: “The Licking County Auditor is of the opinion that this sale [$368,392.50] should not be considered in determining the value of the subject real property for the tax year 1994.” However, the testimony of the auditor refutes that this was his opinion.
In explaining how he arrived at the $337,000 appraisal value, the auditor stated that he recognized and implemented the procedure of using arm’s-length transactions to determine the valuation of property. Specifically, in this case, the auditor stated that he clearly considered the sale price of the parcel and used that figure as the basis for his valuation. However, the auditor went on to state: “It is our contention that appreciation of values in a county will cause the new buyers of real property to be paying higher taxes than comparable properties which have not sold since the tax lien date referred to in rules 5705-3-07 and 5705-3-08.”
Citing the “rapid inflation” in western Licking County, the auditor explained that “[i]n this case we used a reduction factor of 8.5% because the sale is nearly five full months into 1994. When you apply this reduction factor to the selling price of $368,393, you will arrive at a value of $337,080. * * * This was the value used as of the tax lien date of January 1, 1993, the date of the last reappraisal of all properties in Licking County.” Thus, contrary to the BTA’s conclusions, the auditor did consider the sale price in appraising the parcel. The auditor adjusted the amount of the sale price to reflect the inflation that had taken place since the last reappraisal of property in Licking County.
R.C. 5713.01(B) states, in part, that the county auditor “ * * * may increase or decrease the true or taxable value of any lot or parcel of real estate in any *547township, municipal corporation, or other taxing district by an amount which will cause all real property on the tax list to be valued as required by law, or he may increase or decrease the aggregate value of all real property, or any class of real property, in the county, township, municipal corporation, or other taxing district, or in any ward or other division of a municipal corporation by a per cent or amount which will cause all property to be properly valued and assessed for taxation in accordance with Section 36, Article II, Section 2, Article XII, Ohio Constitution, this section, and sections 5713.03, 5713.31, and 5715.01 of the Revised Code.” (Emphasis added.)
Ohio Adm.Code 5705-3-07(A) states:
“ * * * All land shall be appraised at its true value in money as of the tax lien date of the year in which the appraisal or update of values is made. * * * ” (Emphasis added.)
The valuation of the parcel in question for taxation purposes was not accurately represented by the sale price only. The issue was not whether the sale was too remote in time, but whether other factors, such as rapid inflation, impacted that true value. The auditor’s application of a reduction factor may have been justified to achieve a more accurate valuation. The $18,392.50 increase in the sale price of the property within a twenty-one-day period also supported the auditor’s position. The admission of other evidence (such as inflation of other county property) should be allowed. Ratner. An inaccurate valuation could result in an inflated (or deflated) tax value that is not uniform as is required by the Revised Code.
Perhaps because the September 16, 1993 sale price was $337,000 and the auditor assessed that amount as the tax value as of the January 1, 1993 tax lien date, the BTA may have dismissed the 8.5 percent figure as merely a convenient artifice and not credible. However, the decision is silent as to whether the BTA even evaluated that evidence. If the BTA evaluated that evidence and discarded it as not credible, then its decision would be supported. This court does not sit as a super court to reweigh the evidence. Since the decision erroneously concluded that the auditor ignored the $368,000 sale price, we must assume the BTA also did not judge the merits of the 8.5 percent inflation factor.
Therefore, I would find the BTA’s decision to be unlawful and unreasonable. Cuyahoga Cty. Bd. of Revision v. Fodor (1968), 15 Ohio St.2d 52, 44 O.O.2d 30, 239 N.E.2d 25. Under Ratner, I would hold that the BTA “must at least consider and review evidence presented” that would affect true value. Ratner, 23 Ohio St.3d at 62, 23 OBR at 194, 491 N.E.2d at 682. Such a review could even lead to the same conclusion as before. But it appears from the record here that the BTA did not consider the other evidence at all, but only relied on the sales price to establish true value.
*548I would reverse and remand this case to the BTA to consider the credibility of the evidence of “abnormal economic conditions,” ie., the alleged rapid inflation of property values in 1994, and to render a decision based on the evidence presented. Therefore, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.